DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
Status of Objections and Rejections
The rejection of claim(s) 2-3, 24-25, and 33-34 is/are obviated by Applicant’s cancellation.
All objections and rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are presented as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 29 and 37 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites “to generate the square-wave sensing signal” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “a square-wave sensing signal” in claim 23 is not a sufficient antecedent basis because claim 23 recites an applied sensing signal and claim 29 recites a generated sensing signal.
Claim 37 recites “to generate the sensing signal” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “a square-wave anodic stripping voltammetry (SWAV) sensing signal” in claim 32 is not a sufficient antecedent basis because claim 32 recites an applied sensing signal and claim 37 recites a generated sensing signal.
Claim 37 recites “a square-wave anodic stripping voltammetry (SWAV) sensing signal” in lines 3-4.  It is unclear whether this square-wave anodic stripping voltammetry (SWAV) sensing signal is the same as the one recited in claim 32.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-10, 23, 27-32, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Pub. 2018/0105941) in view of Cho (U.S. 7,666,285), supported by Hao (C. Hao, A glassy carbon electrode modified with bismuth oxide nanoparticles and chitosan as a sensor for Pb(II) and Cd(II), Microchim Acta 2016 (183), page 1823-1830) as an evidence for claims 8, 23, 29, 32, and 37.
Regarding claim 1, Chen teaches a sensor device (Fig. 1; [0021] lines 4-5: the planar dissolved oxygen sensing electrode 1), the sensor device comprising: 
a substrate (Fig. 1; [0021] lines 5-6: an insulating base plate 10); 

said at least one multi-layer electrode comprising an electrically conductive layer (Fig. 1; [0021] line 24: a conductive silver layer 24) on said substrate (Fig. 1: showing the conductive silver layer 24 on the insulating base plate 10), an electrode layer (Fig. 1; [0021] lines 10-12: the electric-conductive layer 20 includes a first conductive part 21 and a second conductive part 22; here the conductive parts 21, 22 are deemed to be the electrode layer) on said electrically conductive layer ([0021] lines 22-24: a conductive silver layer 24 disposed between the second conductive part 22 and the insulating base plate 10; thus the electrode layer is deemed to be on the conductive silver layer 24), and an insulator layer (Fig. 1; [0021] lines 6-7: an insulating and waterproof layer 30) over said electrically conductive layer (Fig. 1: showing the insulating and waterproof layer 30 over the conductive silver layer 24) and defining an opening (Fig. 1: showing the insulating and waterproof layer 30 does not cover the reactions zones 23 and 25, i.e., leaving them exposed to the sensing layer within the opening 61 of the pad 60; thus here the insulating and waterproof layer 30, together with the pad 60, is deemed to define an opening, i.e., the reaction zone, by not covering the bottom of the opening 61 within the pad 60); 
a biopolymer-metal composite film (Fig. 1; [0021] line 7: an oxygen sensing layer 40) on said at least one multi-layer electrode (Fig. 1: indicating the oxygen sensing layer , said metal comprising iron ([0022] lines 12-14, 19, 22: the catalyst particle is formed from a group consisting of a single-metal component M1, which is selected from an iron Fe), said biopolymer comprising a chitosan material ([0022] lines 8, 11: the polymer matrix 42 is formed by a chitosan); and
circuitry ([0021] line 89: a sensing circuit) coupled to said at least one multi-layer electrode (Fig. 1; [0021] lines 86-89: the working electrode connection zone 26 and a counter electrode connection zone 27 are exposed from the insulating and waterproof layer 30, and connected to the connection wires for forming a sensing circuit) and configured to apply a sensing signal to said at least one multi-layer electrode (Fig. 5-6; [0025] lines 1-4: show the results of the current sensing sensitivity of the sensing electrode under the working potentials of the electrochemical cyclic voltammetry; thus the circuitry is deemed to be apply a working potential, i.e., a sensing signal, to the sensing electrode).
Further, the designation “configured to apply a sensing signal to said at least one multi-layer electrode” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Chen teaches circuitry coupled to a sensing electrode for electrochemical cyclic voltammetric measurement, and would therefore have the ability to apply a sensing signal to the claimed at least one multi-layer electrode used as a sensing electrode.

Chen does not explicitly disclose a reference electrode on said substrate; a counter electrode on said substrate; and the claimed at least one multi-layer electrode being between said reference electrode and said counter electrode, said counter electrode curving around said at least one multi-layer electrode.
However, Cho teaches a disposable BOD microsensor (Col. 11, line 37) including cyclic olefin copolymer (COC) substrate (Col. 11, lines 39-40), on which a ring type 3-electrode configuration 300 is located (Fig. 22, 24; Col. 11, line 60).  Thus, Cho teaches a reference electrode (Fig. 22: reference electrode 330) on said substrate (Fig. 23: showing the reference electrode 330 on the COC substrate); a counter electrode (Fig. 22: counter electrode 310) on said substrate (Fig. 23: showing the counter electrode 310 on the COC substrate); and the working electrode (corresponding to the claimed at least one multi-layer electrode) being between said reference electrode and said counter electrode (Fig. 22: showing the working electrode 320 between the reference electrode 330 and the counter electrode 310), said counter electrode curing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen by incorporating a reference electrode and a counter electrode on the substrate and adopting the ring-type 3-electrode configuration as taught by Cho because the this 3-terminal design of the ring type 3-electrode configuration allows for faster response time as well as greater linearity (Col. 11, lines 60-63).

The preamble “for detecting metal” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Chen in view of Cho is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 6, Chen teaches said electrode layer comprises carbon ([0024] lines 8-10: the electric-conductive layer 20 constructed by the screen printing carbon).

Regarding claim 7, Chen teaches said electrode layer comprises gold ([0029] lines 9-14: the electric-conductive layer is formed by a sputtering metal film, and its material is a gold).

Regarding claim 8, the designation “configured to generate the sensing signal to comprise a square-wave anodic stripping voltammetry (SWASV) sensing signal” for said circuitry is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Chen teaches circuitry coupled to a sensing electrode for electrochemical cyclic voltammetric measurement (Chen, Fig. 3-6; [0013]-[0016]), and would therefore have the ability to perform the method of square-wave anodic stripping voltammetry (SWASV) and generate a SWASV sensing signal.  As evidenced by Hao, numerous voltammetric methods, such as SWASV and DPASV, can be used to detect the presence and determine their concentrations of lead and cadmium using sensing electrodes.

Regarding claim 9, Chen teaches said substrate comprises a dielectric material ([0029] lines 3-5: the insulating base plate 10 is formed by a polyethylene terephthalate PET substrate; here PET is deemed to be a dielectric material because it is insulating).



Regarding claim 23, Chen teaches a sensor device (Fig. 1; [0021] lines 4-5: the planar dissolved oxygen sensing electrode 1), the sensor device comprising: 
a substrate (Fig. 1; [0021] lines 5-6: an insulating base plate 10); 
at least one multi-layer electrode (Fig. 1; [0021] lines 6-9: an electric-conductive layer 20, an insulating and waterproof layer 30, and a pad 60, are together deemed to be the at least one multi-layer electrode) on said substrate (Fig. 1: showing all components of the electrode are on the insulating base plate 10);
said at least one multi-layer electrode comprising an electrically conductive layer (Fig. 1; [0021] line 24: a conductive silver layer 24) on said substrate (Fig. 1: showing the conductive silver layer 24 on the insulating base plate 10), an electrode layer (Fig. 1; [0021] lines 10-12: the electric-conductive layer 20 includes a first conductive part 21 and a second conductive part 22; here the conductive parts 21, 22 are deemed to be the electrode layer) on said electrically conductive layer ([0021] lines 22-24: a conductive silver layer 24 disposed between the second conductive part 22 and the insulating base plate 10; thus the electrode layer is deemed to be on the conductive silver layer 24), and an insulator layer (Fig. 1; [0021] lines 6-7: an insulating and waterproof layer 30) over said electrically conductive layer (Fig. 1: showing the insulating and waterproof layer 30 over the conductive silver layer 24) and defining an 
a biopolymer-metal composite film (Fig. 1; [0021] line 7: an oxygen sensing layer 40) on said at least one multi-layer electrode (Fig. 1: indicating the oxygen sensing layer 40 on the first reaction zone 23 of the first conductive layer 21 of the electrode layer) and extending through the opening to said electrode layer (Fig. 1: indicating the oxygen sensing layer extending on the first reaction zone 23 of the first conductive layer 21 within the opening 61 of the pad 60), said biopolymer-metal composite film comprising a metal (Fig. 2; [0022] line 7: catalyst particles 41) and a biopolymer (Fig. 2; [0022] line 8: a polymer matrix 42), said metal comprising iron ([0022] lines 12-14, 19, 22: the catalyst particle is formed from a group consisting of a single-metal component M1, which is selected from an iron Fe), said biopolymer comprising a chitosan material ([0022] lines 8, 11: the polymer matrix 42 is formed by a chitosan); and
circuitry ([0021] line 89: a sensing circuit) coupled to said at least one multi-layer electrode (Fig. 1; [0021] lines 86-89: the working electrode connection zone 26 and a counter electrode connection zone 27 are exposed from the insulating and waterproof layer 30, and connected to the connection wires for forming a sensing circuit).

Chen does not explicitly disclose a reference electrode on said substrate; a counter electrode on said substrate; and the claimed at least one multi-layer electrode 

    PNG
    media_image1.png
    556
    417
    media_image1.png
    Greyscale

However, Cho teaches a disposable BOD microsensor (Col. 11, line 37) including cyclic olefin copolymer (COC) substrate (Col. 11, lines 39-40), on which a ring type 3-electrode configuration 300 is located (Fig. 22, 24; Col. 11, line 60).  Thus, Cho teaches a reference electrode (Fig. 22: reference electrode 330) on said substrate (Fig. 23: showing the reference electrode 330 on the COC substrate); a counter electrode (Fig. 22: counter electrode 310) on said substrate (Fig. 23: showing the counter electrode 310 on the COC substrate); and the working electrode (corresponding to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen by incorporating a reference electrode and a counter electrode on the substrate and adopting the ring-type 3-electrode configuration wherein each electrode is coupled with electrically conductive trace respectively as taught by Cho because the this 3-terminal design of the ring type 3-electrode configuration allows for faster response time as well as greater linearity (Col. 11, lines 60-63) and the respective electrically conductive trace would provide the electrical connection between the electrode and other electrical components, e.g., circuitry.

The preamble “for detecting metal” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus 

The designation “configured to apply a square-wave anodic stripping voltammetry (SWASV) sensing signal to said at least one multi-layer electrode” for the circuitry is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Chen teaches circuitry coupled to a sensing electrode for electrochemical cyclic voltammetric measurement (Chen, Fig. 3-6; [0013]-[0016]), and would therefore have the ability to perform the method of square-wave anodic stripping voltammetry (SWASV) and apply a SWASV sensing signal.  As evidenced by Hao, numerous voltammetric methods, such as SWASV and DPASV, can be used to detect the presence and determine their concentrations of lead and cadmium using sensing electrodes.

Regarding claim 27, Chen teaches said electrode layer comprises carbon ([0024] lines 8-10: the electric-conductive layer 20 constructed by the screen printing carbon).



Regarding claim 29, the designation “configured to generate the square-wave sensing signal to comprise a square-wave anodic stripping voltammetry (SWASV) sensing signal” for said circuitry is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Chen teaches circuitry coupled to a sensing electrode for electrochemical cyclic voltammetric measurement (Chen, Fig. 3-6; [0013]-[0016]), and would therefore have the ability to perform the method of square-wave anodic stripping voltammetry (SWASV) and generate a SWASV sensing signal.  As evidenced by Hao, numerous voltammetric methods, such as SWASV and DPASV, can be used to detect the presence and determine their concentrations of lead and cadmium using sensing electrodes.



Regarding claim 31, Chen teaches said dielectric material comprises a polymer plastic material ([0029] lines 3-5: the insulating base plate 10 is formed by a polyethylene terephthalate PET substrate; here PET is deemed to be a polymer plastic material).

Regarding claim 32, Chen teaches a water sensor device (Fig. 1; [0021] lines 4-5: the planar dissolved oxygen sensing electrode 1; [0002] lines 1-2: a sensing electrode for water quality monitoring), the water sensor device comprising: 
a substrate (Fig. 1; [0021] lines 5-6: an insulating base plate 10); 
at least one multi-layer electrode (Fig. 1; [0021] lines 6-7, 24: an electric-conductive layer 20, an insulating and waterproof layer 30, and a conductive silver layer 24 are together deemed to be the at least one multi-layer electrode) on said substrate (Fig. 1: showing all components of the electrode are on the insulating base plate 10);
said at least one multi-layer electrode comprising an electrically conductive layer (Fig. 1; [0021] line 24: a conductive silver layer 24) on said substrate (Fig. 1: showing the conductive silver layer 24 on the insulating base plate 10), an electrode layer (Fig. 1; [0021] lines 10-12: the electric-conductive layer 20 includes a first conductive part 21 and a second conductive part 22; here the conductive parts 21, 22 are deemed to be the electrode layer) on said electrically conductive layer ([0021] lines 22-24: a an opening (Fig. 1: showing the insulating and waterproof layer 30 does not cover the reactions zones 23 and 25, i.e., leaving them exposed to the sensing layer within the opening 61 of the pad 60; thus here the insulating and waterproof layer 30, together with the pad 60, is deemed to define an opening, i.e., the reaction zone, by not covering the bottom of the opening 61 within the pad 60); 
a biopolymer-metal composite film (Fig. 1; [0021] line 7: an oxygen sensing layer 40) on said at least one multi-layer electrode (Fig. 1: indicating the oxygen sensing layer 40 on the first reaction zone 23 of the first conductive layer 21 of the electrode layer) and extending through the opening to said electrode layer (Fig. 1: indicating the oxygen sensing layer extending on the first reaction zone 23 of the first conductive layer 21 within the opening 61 of the pad 60), said biopolymer-metal composite film comprising a metal (Fig. 2; [0022] line 7: catalyst particles 41) and a biopolymer (Fig. 2; [0022] line 8: a polymer matrix 42), said metal comprising iron ([0022] lines 12-14, 19, 22: the catalyst particle is formed from a group consisting of a single-metal component M1, which is selected from an iron Fe), said biopolymer comprising a chitosan material ([0022] lines 8, 11: the polymer matrix 42 is formed by a chitosan); and
circuitry ([0021] line 89: a sensing circuit) coupled to said at least one multi-layer electrode (Fig. 1; [0021] lines 86-89: the working electrode connection zone 26 and a 

Chen does not explicitly disclose a reference electrode on said substrate; a counter electrode on said substrate; and the claimed at least one multi-layer electrode being between said reference electrode and said counter electrode, said counter electrode curving around said at least one multi-layer electrode.
However, Cho teaches a disposable BOD microsensor (Col. 11, line 37) including cyclic olefin copolymer (COC) substrate (Col. 11, lines 39-40), on which a ring type 3-electrode configuration 300 is located (Fig. 22, 24; Col. 11, line 60).  Thus, Cho teaches a reference electrode (Fig. 22: reference electrode 330) on said substrate (Fig. 23: showing the reference electrode 330 on the COC substrate); a counter electrode (Fig. 22: counter electrode 310) on said substrate (Fig. 23: showing the counter electrode 310 on the COC substrate); and the working electrode (corresponding to the claimed at least one multi-layer electrode) being between said reference electrode and said counter electrode (Fig. 22: showing the working electrode 320 between the reference electrode 330 and the counter electrode 310), said counter electrode curing around said at least one multi-layer electrode (Fig. 22: showing the counter electrode 310 curving around the working electrode 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen by incorporating a reference electrode and a counter electrode on the substrate and adopting the ring-type 3-electrode configuration as taught by Cho because the this 3-terminal design of the ring 

The preamble “for detecting heavy metal in water” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Chen in view of Cho is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

The designation “configured to apply a square-wave anodic stripping voltammetry (SWASV) sensing signal to said at least one multi-layer electrode” for the circuitry is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Chen teaches circuitry coupled to a sensing electrode for electrochemical cyclic voltammetric measurement (Chen, Fig. 3-6; [0013]-[0016]), and 

The designation “the heavy metal comprising at least lead” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.

Regarding claim 35, Chen teaches said electrode layer comprises carbon ([0024] lines 8-10: the electric-conductive layer 20 constructed by the screen printing carbon).

Regarding claim 36, Chen teaches said electrode layer comprises gold ([0029] lines 9-14: the electric-conductive layer is formed by a sputtering metal film, and its material is a gold).

Regarding claim 37, the designation “configured to generate the square-wave sensing signal to comprise a square-wave anodic stripping voltammetry (SWASV) is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Chen teaches circuitry coupled to a sensing electrode for electrochemical cyclic voltammetric measurement (Chen, Fig. 3-6; [0013]-[0016]), and would therefore have the ability to perform the method of square-wave anodic stripping voltammetry (SWASV) and generate a SWASV sensing signal.  As evidenced by Hao, numerous voltammetric methods, such as SWASV and DPASV, can be used to detect the presence and determine their concentrations of lead and cadmium using sensing electrodes.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 has/have been considered but are moot and unpersuasive in light of new grounds of rejection. 
Applicant argues the proposed combination of Hao and Chou is improper (page 11, para. 3, lines 1-2) because Cho teaches a new sensor structure that requires a new manufacturing process and is not a simple substitution (page 12, para. 1, lines 1-4).  This arguments is (1) moot because Hao is not relied on in the instant rejection; and (2) unpersuasive because electrochemical sensors typically have sensing electrode, reference electrode, and counter electrode, i.e., a three-electrode system, and 
Applicant argues adopting the structure of a sodium ion sensor for a heavy metal sensor would require changing the principle of operation of the sensor disclosed in Hao (page 12, para. 2, lines 5-7).  This arguments is (1) moot because Hao is not relied on in the instant rejection; and (2) unpersuasive because the prior art, Chen, Hao, and/or Chou, are in the field of electrochemical sensors and analogous art.  Here, the prior art discloses all structural limitations of the claimed apparatus, i.e., a sensor, and being a “a sodium ion sensor” or “a heavy metal sensor” is deemed to be intended use, which in article claims must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  Adopting the identical structure of an electrochemical sensor for different intended use would not change the principle of operation of the sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795